Q,U4'6->4>y-i<ji-3*--2.
Jan 13,        2015                                                   Gary Wayne Barnes
                                                                      TDCJ-ID       #318814

                                                                           1100      FM        655,

                                                                       Rosharon,         Texas

                                                                                          77583

TEXAS    COURT    OF       CRIMINAL    APPEALS
                                                        RE;        NOTICE OF      APPEAL
OFFICE    OF    THE    CLERK,    ABEL    ACOSTA                WR-12,658,          18,   19,   20
                                                               and    21.
P.O.    Box     12308

Capitiol Station
                                                                   Trial     court               No.
Austin,       Texas    78711                                          F-80-016530-J,              F-
                                                                      F-81-01105-J
                                                                      F-81-01027-J
               Dear Clerk;                                            F-81—2718-J

Notice of appeal              was mastakily        mailed      to     the address         of   this

  court         when         the notice      and   the Brief        and Attachments filed

in support        should        have     been mailed          in     the    above        entitled
numbered        causes        to the Fifth Court of Appeals in Dallas.
          In     this        request     Im requesting         will you office             Please
 forward        the    notice    to    the   clerk as   follows;

 FIFTH

OFFICE
          COURT

          OF    THE
                      OF    APPEALS

                       CLERK,
                                                                           c°wroFcRMM";;PB,Ls
Lisa Matz                                                                          JAN 212015
600    Commerce       Street

suite 200                                                                    Abel Acosta, Clerk
Dallas    Texas        75202



        In requesting that the Brief in support                            and     attachements
be attached   to   these   self enclosed appeals courts cards;
with the numbering of the filingings of that court;

                Applicant        thanks the        clerk in advance              for assistance
in this above mentioned                 requests; Thank Mou;


                                                        Respectfully                Submitted;




                                                          tyyn.        a £$\5